Citation Nr: 0533436	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  In 
November 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Waco RO.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current back, neck, or ankle 
disability that began during active service, within one year 
of active service, or as a consequence or active service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, nor is such a disability presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was given VCAA notice in March 2002, 
prior to the April 2002 AOJ decision here on appeal, in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in November 2004.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
The veteran advised the Board at his hearing in November 2004 
as to the nature of his current VA treatment records and, as 
such, the Board finds that a remand to obtain current records 
is not required as there is no suggestion in the record that 
current treatment notes would include evidence pertinent to 
the claims on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he hurt his back and ankles 
performing heavy training during his military service from 
1976 to 1979, and that his neck began hurting him during that 
time period as well.  He credibly testified before the Board 
that he did not require treatment for a back, neck or 
bilateral ankle disability upon discharge from service and 
that he first sought treatment for low back pain in 1987 when 
he experienced such pain while working in a shoe store.  The 
veteran asserts that his neck pain was treated in 1987 when 
he was being treated for low back pain.  He also testified 
that he has never been diagnosed as having an ankle disorder; 
he has complaints of ankle pain that are treated 
periodically.

The veteran's service medical records show that upon entrance 
examination in September 1976, the veteran did not have a 
back, neck, or ankle disability noted.  He was, however, 
noted to have pes planus.  He complained of right ankle and 
left foot pain with running in June 1977, of a twisted ankle 
from playing ball in August 1977, back pain from playing ball 
in September 1977, low back pain in November 1977, right foot 
pain in December 1978, and a sprained left ankle in July 
1979.  Each complaint was treated without follow-up.  An x-
ray performed in July 1979 showed that the left ankle was 
within normal limits.  Upon separation examination in August 
1979, the veteran had no complaints of recurrent back, neck, 
or ankle pain and there was no finding of disability.

Post-service treatment records are consistent with the 
veteran's testimony in that they show the first treatment for 
back pain to be in 1987 following a work injury at a shoe 
store.  The veteran was treated conservatively then underwent 
a laminectomy and discectomy at L5-S1.  He was treated again 
in 1991 after a lifting injury while working at a drug store.  
He was treated and followed from 1996 to 1998 in conjunction 
with his workman's compensation claim and determined to have 
a lumbar syndrome with degenerative disc disease status-post 
laminectomy and discectomy.  Complaints of neck stiffness 
were determined to be a thoracic myofascial syndrome related 
to the lumbar syndrome.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 C.F.R. § 3.303(a).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.  It is important to point out that 
at this juncture that a symptom, such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(Absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied). 

Furthermore, degenerative disc disease is a form of arthritis 
and is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a).  As such, service connection may be granted under 
38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
September 1979, the evidence must show that degenerative disc 
disease manifest to a degree of ten percent by September 
1980, in order for service connection to be granted based 
upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Back Disability

The evidence clearly shows that the veteran had several 
complaints of back pain during service, that he did not have 
complaints of recurrent back pain upon discharge from 
service, and that he was not found to have a chronic back 
disability upon discharge in 1979.  There is no suggestion in 
the record, including the veteran's testimony, that he was 
determined to have degenerative disc disease or any other 
form of arthritis by September 1980.  As such, the Board 
finds that service connection cannot be granted on a 
presumptive basis as the evidence does not support a finding 
that a chronic disability was diagnosed within one year of 
discharge from service.

The medical evidence shows that the veteran injured his back 
while working in 1987 and again in 1991.  His receipt of 
workman's compensation for his back disability shows that he 
asserted in some legal forum that his back disability was a 
result of post-service injury as opposed to injury sustained 
during military service.  The veteran asks VA, however, to 
find that his current back disability is a result of two 
instances during service in 1977 when he complained of back 
pain.  The only evidence submitted in support of this claim 
is the veteran's own statement that he believes the back pain 
experienced during service is the same as that experienced 
while working after service.

The medical record clearly shows that the veteran was treated 
for back pain on two occasions during service without follow-
up, that the veteran did not have a chronic back disability 
upon discharge from service, and that his current back 
disability is a result of back injuries that were sustained 
many years after discharge from service.  Because there is no 
suggestion in the record that the veteran has medical 
training, his statements that he believes there is a 
connection simply are not sufficient to establish a 
relationship between the minimal complaints during service 
and a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  The Board points out that the veteran 
even testified during a November 2004 travel Board hearing 
that X-rays taken prior to 1987 did not show any type of disc 
problems, but that X-rays after the 1987 injury did show such 
problems.  Thus, the Board finds that a back disability was 
not incurred during service or as a consequence of active 
service and service connection for a back disability is 
denied.

Neck Disability

The evidence shows that the veteran did not complain of any 
neck pain during service and he was not found to have a 
chronic neck disability upon discharge from service.  His 
testimony reflects that he only sought treatment for neck 
pain because he was being treated for low back pain following 
an injury in 1987.  The medical records show that the 
veteran's complaints of neck pain were associated with the 
lumbar syndrome diagnosed following two post-service 
injuries.

Given the evidence as outlined above, the Board finds that a 
neck disability was not sustained during service.  There is 
no record of injury or even complaint during service and no 
medical evidence even remotely linking current complaints of 
neck pain to service.  As such, service connection for a neck 
disability is denied.

Bilateral Ankle Disabilities

Service medical records show that the veteran entered service 
with a diagnosis of pes planus, but no ankle disability.  He 
complained of foot pain with running with no reference to 
injury; he also complained of twisting his ankles while 
playing ball.  There were no complaints of ankle pain upon 
discharge from service and the veteran was not found to have 
a chronic disability of either ankle upon separation 
examination.

Post-service medical records do not include evidence of ankle 
disability and the veteran testified before the Board that 
even though he had been treated for ankle pain periodically, 
he had never been diagnosed as having an ankle disability.  
As noted above, pain (without a diagnosed or identifiable 
underlying malady or condition) is not in and of itself a 
disability.  See Sanchez-Benitez, supra.  There must be 
evidence of a current disability in order for VA compensation 
to be warranted.  Consequently, because there is no evidence 
of a chronic ankle disability during service and no evidence 
of a current ankle disability, service connection for both a 
right ankle disability and for a left ankle disability is 
denied.


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


